UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1936


RONALD HAYWARD,

                    Plaintiff - Appellant,

             v.

MITCHELL T.G. GRAYE, President, Chief Executive Officer; ANGELA
QUINTANA, Lead Life Claims Processor; GREAT WEST LIFE & ANNUITY
INSURANCE COMPANY,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:18-cv-03386-GJH)


Submitted: July 17, 2020                                          Decided: August 13, 2020


Before AGEE, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Hayward, Appellant Pro Se. Craig David Roswell, Matthew James Youssef,
NILES, BARTON & WILMER, LLP, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronald Hayward appeals the district court’s order dismissing his civil complaint for

lack of subject matter jurisdiction. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Hayward v.

Graye, No. 8:18-cv-03386-GJH (D. Md. Aug. 2, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2